USCA11 Case: 20-12951    Date Filed: 04/05/2021      Page: 1 of 3



                                                           [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                        _____________________

                              No. 20-12951
                          Non-Argument Calendar
                         _____________________

                         Agency No. A208-181-555


CARMEN CELENE MIRANDA MIRANDA,

                                                                Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                                Respondent.

                          ____________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                          _____________________

                               (April 5, 2021)

Before JORDAN, GRANT, and LUCK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-12951            Date Filed: 04/05/2021       Page: 2 of 3



       Carmen Miranda Miranda seeks review of a BIA order affirming an IJ’s denial

of her application for asylum, withholding of removal, and relief under the

Convention Against Torture. After review, we deny Ms. Miranda’s petition. 1

       First, the BIA did not err in ruling that Ms. Miranda’s proposed social group

– Guatemalan women against gangs – is not legally cognizable for purposes of

asylum. A cognizable social group under 8 U.S.C. § 1101(a)(42)(A) must have

members who share a characteristic that is immutable or fundamental to their

conscience or identity, and the group must have sufficient social distinction. See

Amezcua-Preciedo v. Atty. General, 943 F.3d 1337, 1342-43 (11th Cir. 2019)

(holding that social group comprised of women in Mexico unable to leave their

domestic relationships was not cognizable – although gender was an immutable

characteristic, the group was not socially distinct in Mexican society and was not

defined with sufficient particularity). Ms. Miranda’s proposed social group does not

satisfy this standard. For example, Ms. Miranda did not establish that her proposed

group was viewed as socially distinct in Guatemala. See Mendez-Berrera v. Holder,

602 F. 3d 21, 26-27 (1st Cir. 2010) (holding that young women in El Salvador who

resisted gang recruitment was not a cognizable group).2




1
  We assume the parties’ familiarity with the record, and set out only what is necessary to explain
our decision.
2
  Given our ruling on this issue, we need not address whether Ms. Miranda established persecution
on account of membership in her proposed group.
                                                2
          USCA11 Case: 20-12951        Date Filed: 04/05/2021    Page: 3 of 3



      Second, substantial evidence supported the BIA’s determinations that Ms.

Miranda failed to establish (1) that the Guatemalan government was aware of the

illegal activity directed at her, and (2) that it was more likely than not that she would

be tortured by or with the acquiescence of the government upon her return to

Guatemala.      The Guatemalan government’s mixed success in combating,

prosecuting, and suppressing gang violence and torture – as indicated in the human

rights report offered by Ms. Miranda – does not constitute acquiescence in such

conduct. In addition, Ms. Miranda did not notify the authorities of the beatings or

threats, and this indicates that the Guatemalan government was unaware of what she

experienced and endured. See generally Biestek v. Berryhill, 139 S.Ct. 1148, 1154

(2019) (in the context of review of agency fact-finding, “substantial evidence”

means more than a mere scintilla, and such that reasonable minds might accept as

adequate to support a conclusion).

      PETITION DENIED.




                                           3